DETAILED ACTION
Claim Rejections - 35 USC § 112 - withdrawn
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. See explanation below.
The rejection of Claim 29 under 35 USC 112 (b) is withdrawn. Claim 29 is now a Composition claim and has antecedent basis. 
The rejection of claims 21-26,29,33-36 and 41-44 under 35 USC 112(a) is withdrawn. Applicant’s respond clearly point out how Sordariomycetes and Eurotiomycetes applied to cotton seed reduces the colonization frequencies of the endophytes of genus Alternaria that are native to the cotton seed.

New Ground of Rejection
Claim Rejections - 35 USC § 103 - New
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26,43,44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gindrat et al. (USPN 5041290; 8/20/1991). Gindrat et al. at Example 3 teach a combination comprising cotton seed and  Chaetomium globosum(Sordariomycetes) to protect cotton plants from disease. Gindrat et al. control disease in cotton plants which would not inhibit cotton plant in growing and developing cotton bolls. Gindrat et al.teach 105 spores applied the cotton plant. Gindrat et al. do not teach that the combination would be effective in a) increasing plant biomass, b) improving cotton plant drought resistance, and c) reducing yield loss. However, it naturally flows that the prior art invention should have reap the same benefits of a) increasing plant biomass, b) improving cotton plant drought resistance, and c) reducing yield loss as recited in the instant claims since like the active step in the instant claims the prior art suggest the application of Sordariomycetes(Chaetomium globosum)  to the cotton plant seed.

Claims 21-23,26,43,44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2009126473; 10/15/09). Chen et al. suggest a method of treating cotton plant seed with Sordariomycetes(Chaetomium globosum) and an insect control agent(see claims 1-18), making the instant method obvious. Chen et al. control insects on cotton plants which would not inhibit cotton plant in growing and developing cotton bolls. Chen et al. do not teach that the  Sordariomycetes are effective a reducing the colonization of Alternaria in native cotton plants while providing a benefit such as a) increasing cotton plant yield, b) improving cotton plant drought resistance, c) reducing yield loss to the cotton plant, d) increasing cotton plant biomass, e) reducing the colonization of Alternaria. Chen et al. do not teach the instant concentration of Sordariomycetes. However, it would have been obvious to determine the optimum Sordariomycetes concentration to apply cotton seed in order to develop a combination that would have been most effective at protecting the plant from pathogenic fungal(paragraph 33) or disease(paragraph 78). Chen et al. do not teach that the combination would be effective in a) increasing cotton plant yield, b) improving cotton plant drought resistance, c) reducing yield loss to the cotton plant, d) increasing cotton plant biomass, e) reducing colonization of Alternaria. However, it naturally flows that the prior art invention should have reaped the same benefits a) increasing plant biomass, b) improving cotton plant drought resistance, and c) reducing yield loss as recited in the instant claims since like the active step in the instant claims the prior art suggest the application of Sordariomycetes(Chaetomium globosum)  to the cotton plant seed.
Double Patenting - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp. Claims 21-26,41-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4,9,10,39,42,89-95 of copending Application No. 15853057 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both USANs make claim to the application of Sordariomycetes onto cotton seed. USAN ‘057 claims do not make claim to reducing the colonization frequencies of the endophytes of genus Alternaria as instantly claimed. However since USAN ‘057 claims and instant claims share the same active step of treating cotton seed with Sordariomycetes it naturally flows that USAN ‘057 claims like instant claims would reduce the colonization frequencies of the endophytes of genus Alternaria, rending the instant claims obvious. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Applicant’s Request
	The Examiner will maintain this rejection for Applicants in abeyance until Applicant is ready to address.
Allowable Subject Matter
Claims 33-36 are allowable the prior art does not teach a combination of cotton plant seed and Eurothiomycetes

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALTON N PRYOR/           Primary Examiner, Art Unit 1616